                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 S.F., by his Parents,                    :
 K.F. and E.I.,                           :
                         Plaintiff,       :
                                          :
                         v.               :
                                          :
 SCHOOL DISTRICT OF UPPER                 :         No. 17-4328
 DUBLIN,                                  :
                Defendant.                :


                                         ORDER

       AND NOW, this 18th day of May 2021, upon consideration of Plaintiff’s motion to

enforce consent decree and brief in support thereof (Docs. 62 & 63), Defendant’s response

in opposition thereto, which includes a cross-motion to modify the consent decree (Doc.

65), and Plaintiff’s response thereto (Doc. 68), IT IS HEREBY ORDERED that the

motion to enforce is GRANTED and the cross-motion is DENIED.

       IT IS FURTHER ORDERED that, with regard to revisions attributable to this

Order, the parties shall abide by the following schedule:

       1. Defendant shall submit to Plaintiff revised construction drawings for the New

          Middle School auditorium, with accompanying explanations that specifically

          identify all proposed accessible paths and seating, within 30 days of the date of

          the Order;

       2. Plaintiff shall have 14 days from receipt of Defendant’s revised construction

          plans and accompanying explanations in which to seek any clarifications from
   Defendant, and Defendant shall have 14 days thereafter in which to respond;

   and

3. Any unresolved dispute(s) must be the brought to the court’s attention on or

   before August 31, 2021.


                                  BY THE COURT:

                                  /s/ ELIZABETH T. HEY
                                  ___________________________
                                  ELIZABETH T. HEY, U.S.M.J.
